Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 5/31/2022 is acknowledged.

Claim Objections
Claim 5 objected to because of the following informalities:  on line 4, “thus” should be “thereby”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  on line 4, “to frictional force” should be “to a frictional force”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  on lines 3-4, “rod and, as the frictional force is less” should be “rod, and due to the frictional force being less”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  on line 4, “the frictional force” should have context assigned or further labeled to distinguish from the second type of frictional force also being introduced in line 4.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  on line 4, “than frictional force” should be “than a frictional force”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  on line 5, “the damping force of the damper” should clarify this is in reference to the decoupled state and “the” should also be “a”.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  on line 2, “to the plunger” should be “into the plunger”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  on line 2, “having inner diameter” should be “having an inner diameter”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  on line 3, “than outer diameter” should be “than an outer diameter”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  on line 5, “having inner diameter” should be “having an inner diameter”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  on line 8, “having inner diameter” should be “having an inner diameter”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  on line 9, “than outer diameter” should be “than an outer diameter”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “friction member” in claim 1, “switching device” in claim 1, “coupling member” in claim 2, “driving member” in claim 2, “supporting member” in claim 4, “restricting member” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “friction member” in claim 1 under 112(f) interpretation to correspond with the following structure: a contact body made with resin, rubber, or metal (see Applicant’s specification, [0067]-[0068]).  

Examiner has interpreted “switching device” in claim 1 under 112(f) interpretation to correspond with the following structure: a coupling member and a driving member (see claim 2.  see associated 112(f) interpretations applied to each of these terms).  

Examiner has interpreted “coupling member” in claim 2 under 112(f) interpretation to correspond with the following structure: coupling teeth/projections/protrusions (see Applicant’s specification, [0077]-[0079]). 

Examiner has interpreted “driving member” in claim 1 under 112(f) interpretation to correspond with the following structure: a solenoid actuator (see Applicant specification, [0080]).   


Examiner has interpreted “supporting member” in claim 4 under 112(f) interpretation to correspond with the following structure: a disc (see Applicant’s specification, [0084]).  

Examiner has interpreted “restricting member” in claim 12 under 112(f) interpretation to correspond with the following structure: a plug or seal (see Applicant’s Figures 2-7, & 9, restricting member 132.  specification, [0075]).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “a plunger” on line 8.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 2-7, & 9, plunger 110, rod 120, housing 130).  Applicant’s plunger 110 appears to be a stationary cylinder/element, whereas the rod 120/housing 130 are the moving elements.  A plunger is defined as “a pistonlike reciprocating part moving with the cylinder of a pump or hydraulic device” (www.dictionary.com, “plunger”, definition #1).  Clarification required as to what is meant by the term “plunger” when dealing with what appears to be a stationary cylinder.  
Claim 1 recites “a housing arranged to wrap around outer circumferential surfaces of some of the plunger and the rod”.  Examiner is not clear what is meant by “some”.  Is Applicant intending to mean: 1) the housing wraps around a portion of an outer circumferential surface of each of the plunger and the rod, or 2) the housing wraps around an outer circumferential surface of one of the plunger or the rod?  Similar issue applies to claim 12.  Clarification required.  
Claim 1 recites “a second state in which the rod is decoupled from the housing”.  While Examiner understand that Applicant has a series of projections/teeth which engage/disengage (see Applicnat’s Figures 2-7, & 9, rod 120, concave portion 121a, housing 130, coupling member 150, rectangular parallelepiped-shaped portion 151, bumps 151a), Applicant’s housing 130 does not appear to truly “decouple”, as the housing 130 still remains ultimately sleeved onto rod 120 even when in a “free” state.  
Claim 4 introduces “a case” with regards to the housing, but claim 1 already introduces “a case”.  This creates an issue where further reference to “the case” is made, such as later in claim 4. 
Claim 13 recites “a first cylindrical portion….having inner diameter less than outer diameter of the friction member”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 2-7, & 9, friction member 131, restricting member 132, first cylindrical portion 136).  Examiner however, notes that the friction member 131 is located inside first cylindrical portion 136.  The case could be made that the shoulder/transition between the first cylindrical portion 136 and second cylindrical portion 137 is smaller, but Examiner would like clarification if this shoulder was what Applicant was intending to attribute as being part of the first cylindrical portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fuse (US 5207081) teaches a vibration damper assembly which can be of the friction type (see Figure 2, vibration damper assembly 5, piston rod 14, attachments 30 & 31, solenoid 35, control unit 50.  Column 5, lines 62-63).  Kim et al. (US 20140026623) teaches a shock absorber for a laundry processing machine (see Figures 2-8, 10-12, shock absorber 100, piston 120, cylinder 130, slide member 140, slide member guide 150)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718